Citation Nr: 0829435	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from March 1974 to April 1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
lumbosacral strain and assigned a disability rating of 20 
percent, effective from March 2004.  In an April 2006 rating 
decision, the RO increased the disability rating to 40 
percent, effective the date of the grant of service 
connection.  

In February 2008, the Board remanded this appeal for further 
development.  A review of the record shows that the remand 
instructions have been complied with.  Stegall v. West, 11 
Vet. App. 268 (1998).  The case has since been returned to 
the Board and is now ready for appellate review.

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in January 
2008.  A transcript of the hearing is associated with the 
veteran's claim folder.

In its February 2008 remand, the Board noted that the veteran 
had raised a claim for total disability due to individual 
unemployability (TDIU) during his videoconference hearing.  
The claim was referred to the RO for appropriate action.  It 
does not appear that any development of this claim has been 
done and this issue is again referred to the RO for 
development and adjudication.


FINDING OF FACT

The veteran's service-connected lumbosacral strain has not 
been manifested by unfavorable ankylosis at any time during 
the review period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 
5235 - 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of March 12, 2004, the date of his claim, and 
a 20 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Lumbosacral Strain

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case, with all reasonable doubt to be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Disabilities of the spine are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5235-5243.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or for combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The veteran's back disability is currently evaluated at 40 
percent disabling under DC 5237, lumbosacral strain.  He 
asserts that his symptoms entitle him to a higher rating.  
Specifically, he reports severe pain and states that he is 
often unable to perform daily activities such as dressing and 
cooking because of his back disorder.  In support of his 
claim, he has submitted a statement from S. M. C., an 
acquaintance, who states that the veteran is often in so much 
pain that he cannot bathe himself or go to the bathroom 
without help.  At his January 2008 hearing, the veteran 
reported that his last employment was terminated because of 
his back disorder and that he has not worked in four years.

The veteran underwent a VA examination of his spine in April 
2004.  He reported daily pain and stiffness in his back, with 
sudden severe shooting pains that cause him to fall.  He 
stated that the pain was worse with coughing, sneezing, or 
repetitive movement, especially walking on uneven surfaces.  
He had used a cane or brace in the past, and he reported that 
he avoided sitting or standing over a sink.  His range of 
motion was reduced and he woke in the night with pain.  The 
veteran reported flare ups about three days per week which 
caused additional loss of motion.  He had had no 
incapacitating episodes in the previous year and had not been 
prescribed bed rest by a physician.  

Upon examination, there was moderate lower lumbar tenderness 
without spasm or deformity.  The veteran was able to stand on 
his heels and toes.  He had forward flexion to 70 degrees 
with pain at 70 degrees, and 5 degrees of hyperextension with 
pain.  He had lateral flexion to 20 degrees and rotation to 
20 degrees in both directions.  Deep tendon reflexes were 
equal at the knees and ankles, and his muscle strength was 
5/5.  He had sensation throughout the lower extremities and 
no atrophy.  The examiner diagnosed chronic lumbosacral 
strain superimposed on degenerative changes.  The examiner 
stated that he expected an additional loss of 10 to 15 
degrees in forward flexion during flare ups, but no 
incoordination or weakness.  

A second VA examination was conducted in June 2005.  The 
veteran described virtually the same symptoms as at the 
previous examination, adding that on a good day his pain was 
6 on a scale of 10, and on a bad day it was 10 out of 10.  He 
stated that he experienced about 20 bad days per month.  He 
denied any difficulty walking, sitting, or standing.  The 
examiner noted a flat back with loss of normal lordosis in 
the thoracolumbar spine.  Deep tendon reflexes were +2/4 in 
the lower extremities bilaterally.  Straight leg raises were 
positive for low back pain at 10 degrees.  X-rays revealed 
mild scattered multilevel degenerative changes in the 
thoracolumbar spine, including moderate degenerative disk 
disease at L4-L5 and L5-S1.  There were no compression 
deformities.  Moderate degenerative disc disease and chronic 
lumbar strain were diagnosed. 

The veteran underwent a VA examination of his spine in March 
2006.  At that time, he reported that he had recently worked 
for five days doing yardwork, but he was unable to maintain 
that employment due to his back pain.  He stated that he 
could walk as far as he would like to and he had no numbness, 
tingling, tremors, or weakness.  He reported that he had back 
pain which caused him to ache and to stop almost all 
activity.  He stated that he had trouble sleeping due to back 
pain.  He also reported a chronic ache in his back, as well 
as spasms.  

The examiner noted that there was no swelling, deformity, or 
discoloration of the lumbar spine.  There were spasms with 
forward flexion, lateral flexion, and rotation in the lumbar 
spine, and he was very tender over the erector spinae group.  
He was able to rise on his toes and rock back on his heels.  
The examiner diagnosed chronic lumbar spine strain and 
asserted that he would expect the veteran to lose 10 to 15 
degrees of range of motion with repetition or flare ups.  His 
strength, coordination, and fatigability would also be 
impaired, and this impairment would be "dramatically worse" 
if he tried to do any physical labor with lifting and 
carrying.  In an addendum to the report, the examiner noted 
that the veteran had forward flexion to 40 degrees with 
extreme pain and had extension to 0 degrees but could not 
hyperextend.  Lateral flexion was to 15 degrees bilaterally 
with extreme pain, and rotation was to 25 degrees with pain.  
Muscle spasms were seen with all movements.  

In accordance with the Board remand, the veteran underwent 
another VA examination of this spine in March 2008.  The 
veteran stated that he had low back pain on a regular basis 
between 7 and 8 on a scale of 10, which flared up multiple 
times a day to 10 out of 10.  He reported lack of motion, 
strength, and endurance in his back and intermittent numbness 
in his legs.  He stated that he had been capacitated two 
weeks out of each of the past 12 months, although there was 
no medical documentation of this.  He stated that he had to 
have friends help him with housework and getting out of bed 
during an incapacitating episode.  The examiner found that 
there were in consistencies in the veteran's range of motion.  
For example, the examiner observed that the veteran's range 
of motion was better during the history portion of the 
examination and while he was dressing and undressing and 
worse during the part he thought was the "physical exam."  

When asked to demonstrate his range of motion, the veteran 
exhibited forward flexion and extension of "a few degrees."  
The examiner observed, however, that when the veteran was 
dressing and moving about the room, his forward flexion was 
"at least 30 degrees."  His lateral flexion was 15 degrees 
bilaterally, and his rotation was 30 degrees bilaterally.  He 
was unable to bend and touch his toes or knees.  The examiner 
observed that the veteran grimaced in pain and had obvious 
difficulty trying to put on his socks and shoes.  X-rays 
showed disc space narrowing and degenerative changes from L-4 
through S-1, with no fracture or subluxation.  The examiner 
concluded that the veteran has loss of motion across his 
lumbar spine due to pain but that it did not meet the 
criteria of medical ankylosis because he did not have 
complete loss of motion.  He stated that the veteran may, 
because of pain, limit his motion to what he believes is no 
motion, yet this does not meet the criteria of ankylosis.  
The examiner noted that the veteran has stiffness, lack of 
strength, lack of endurance, and daily flare ups with 
worsened pain.  He stated that this condition would prevent 
him from returning to employment in construction, although he 
could do some other sort of sedentary work.  

After carefully considering the relevant evidence, the Board 
finds that the veteran's lumbosacral strain does not meet the 
criteria for a disability rating in excess of the currently 
assigned 40 percent.  In every examination in which range of 
motion was measured, the veteran has exhibited forward 
flexion to at least 30 degrees.  Under DC 5237, a higher 
rating is not warranted unless the clinical evidence shows 
unfavorable ankylosis of the entire thoracolumbar spine.  
Although the veteran contends that he experiences periods in 
which he is unable to move his back at all, the most recent 
medical opinion specifically addresses this claim and 
concludes not that the veteran is unable to move his spine 
but rather that he restricts his motion due to pain.  As the 
examiner stated, this does not satisfy the criteria for 
medical ankylosis.  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine, is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5) (2007).  The 
evidence does not show that the veteran's spine is fixed in 
flexion or extension or that he experiences any of the above 
conditions.  Therefore, he does not have unfavorable 
ankylosis of the entire thoracolumbar spine, and a higher 
rating is not appropriate.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. §4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  Further, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has specifically considered the guidance of DeLuca 
in order to determine whether an increased evaluation may be 
warranted.  The veteran complains of daily flare ups which 
increase his pain and cause further limitation of motion.  
The Board acknowledges that two examiners have stated that 
the veteran would likely lose 10 to 15 degrees of flexion 
during flare ups.  An additional limitation of 10 to 15 
degrees during flare ups would produce a range of forward 
flexion of less than 30 degrees.  The Board notes that 
limitation of forward flexion to less than 30 degrees is 
expressly contemplated by the current 40 percent rating.  
Therefore, an increased evaluation in consideration of DeLuca 
and applicable VA code provisions is not warranted.

The Board acknowledges the veteran's contentions that he has 
been unable to work for four years because of his back pain 
and that he suffers incapacitating episodes on a monthly 
basis.  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  

In this instance, the veteran's limitation of flexion in his 
low back is clearly accounted for in Diagnostic Code 5237, 
which compensates for limitations of flexion with or without 
pain due to a lumbosacral strain.  As such, the Board finds 
that the diagnostic code for the veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  

In conclusion, the veteran's back disability does not 
approach the level required for a disability evaluation in 
excess of the currently assigned 40 percent for any period of 
time since the claim was filed.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Accordingly, the claim must be denied.


ORDER

An initial disability rating in excess of 40 percent for 
service-connected lumbosacral strain is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


